UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


MOHAMEDOU OULD SLAHI,             :
                                  :
            Petitioner,           :
                                  :
     v.                           : Civil Action No. 05-0569 (JR)
                                  :
BARACK OBAMA, et al.,             :
                                  :
            Respondents.          :


                                ORDER

            Upon review of Petitioner’s corrected motion for

discovery, Respondents’ opposition, and Petitioner’s reply,

requests 15 and 18 are granted, requests 1-4, 6-8, 10-12, 16-17,

and 20-23 are denied, and requests 5, 9, 13-14, and 19 are denied

without prejudice to a further motion filed with or after

Petitioner’s traverse, showing that, for specified reasons,

Petitioner cannot present facts essential to justify his

traverse.

            It is SO ORDERED.




                                 JAMES ROBERTSON
                           United States District Judge